 Case 8:18-cv-00806-JVS-JDE Document 57-5 Filed 10/06/20 Page 1 of 7 Page ID #:450


     STEVEN T. GEBELIN (SBN 261507)
 1 steven@syversonlaw.com
     LESOWITZ GEBELIN LLP
 2 8383 Wilshire Blvd., Suite 520
     Beverly Hills, CA 90211
 3 Telephone: (310) 341-3072
     Facsimile: (310) 341-3070
 4
     Attorneys for PLAINTIFF Optima Tax Relief, LLC
 5

 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8
         FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 9

10
      Optima Tax Relief, LLC, a Delaware            CASE NO. 8:18-cv-806-JVS-JDE
11    Limited Liability Company
                                                    Judge James V. Selna
12    Plaintiff,
13                                                  DECLARATION OF STEVEN T.
      vs.
                                                    GEBELIN IN SUPPORT OF REQUEST
14    Optimum Wealth Management, Inc.               FOR SETTING OF DEBTOR
      d.b.a. Optimum Tax Law, a California          EXAMINATION OF OPTIMUM
15    Corporation; and Does 1–10, inclusive
                                                    WEALTH MANAGEMENT, INC.
16
      Defendants.
17
                                                    Honorable John D. Early
18                                                  Courtroom 6A (Ronald Reagan Federal
19                                                  Building)
20

21
                          DECLARATION OF STEVEN T. GEBELIN
22
     I, STEVEN T. GEBELIN , declare as follows:
23
            1)     I am an attorney duly admitted to practice in all of the courts of the State of
24
     California and I am a partner with Lesowitz Gebelin LLP, attorneys of record for Plaintiff
25
     Optima Tax Relief, LLC (“Optima”) herein. The facts set forth herein are of my own
26
     personal knowledge, and if sworn I could and would competently testify thereto.
27

28
                                                   1
                        Gebelin Declaration ISO Request for Judgment Debtor Exam
 Case 8:18-cv-00806-JVS-JDE Document 57-5 Filed 10/06/20 Page 2 of 7 Page ID #:451



 1        2)      On April 27, 2020, the court granted Optima’s motion to enforce its
 2 settlement agreement with Defendant Optimum Wealth Management, Inc. dba Optimum

 3 Tax Law (“Defendant” or “Optimum”) after Defendant failed to oppose the motion and

 4 on its merits. [Dkt. No. 50]. Optima subsequently lodged a proposed judgment with the

 5 Court. [Dkt. No. 51]

 6        3)      On August 3, 2020, the Court entered Judgment against Defendant and in
 7 favor of Optima. [Dkt. No. 52] (the “Judgment”). Among the provisions of the Judgment

 8 was paragraph (1) which required Defendant to pay Plaintiff $28,000 as a settlement

 9 amount. To date, Defendant has not paid any portion of the settlement, despite the entry

10 of the Judgment.

11        4)      As set forth in a May 8, 2020 Statement of Information filed with the
12 California Secretary of State, Ryan Campos is listed as both the Chief Executive Officer

13 and Secretary for Defendant. Attached hereto as Exhibit 1 is a true and correct copy of

14 the Statement of Information for Optimum Wealth Management, Inc. as filed with the

15 California Secretary of State that I retrieved from the government’s records at

16 businesssearch.sos.ca.gov.

17        5)      As the Defendant’s CEO and Corporate Secretary, Mr. Campos would be
18 expected to have extensive knowledge of the Defendant’s financial affairs, assets, and

19 transactions that would aid in the enforcement of the money judgment against the

20 Defendant.     Specifically, Plaintiff seeks to examine Mr. Campos on the following
21 categories of information and related documents:

22        a. Defendant’s income, expenses, assets, and debts;
23        b. Defendant’s real property;
24        c. Defendant’s personal property, including intangible assets;
25        d. Defendant’s Financial Statements for the past two (2) years, including any
26             audited statements;
27        e. Defendant’s Statements of Assets and Liabilities for the past two (2) years,
28             including locations and market value of real property holdings;
                                                  2
                       Gebelin Declaration ISO Request for Judgment Debtor Exam
 Case 8:18-cv-00806-JVS-JDE Document 57-5 Filed 10/06/20 Page 3 of 7 Page ID #:452



 1       f. Defendant’s bank account records for the past two (2) years, including
 2          information identifying bank account institutions, account numbers, and
 3          account balances;
 4       g. Defendant’s loan and mortgage information for the past two (2) years, including
 5          loan application documentation submitted to any public or private entity;
 6       h. Defendant’s State and Federal income tax returns for 2018 and 2019; and
 7       i. All compensation paid to Defendant’s principals and/or company officers for
 8          the past two (2) years.
 9

10       Executed this 28th day of August 2020 at Los Angeles, CA.
11

12

13
      ______________________________
14    By: Steven T. Gebelin
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               3
                    Gebelin Declaration ISO Request for Judgment Debtor Exam
 Case 8:18-cv-00806-JVS-JDE Document 57-5 Filed 10/06/20 Page 4 of 7 Page ID #:453



 1

 2
                             EXHIBIT 1
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              4
                   Gebelin Declaration ISO Request for Judgment Debtor Exam
Case 8:18-cv-00806-JVS-JDE Document 57-5 Filed 10/06/20 Page 5 of 7 Page ID #:454

                  California Secretary of State
                  Electronic Filing


  Corporation - Statement of Information
                                Entity Name:        OPTIMUM WEALTH MANAGEMENT
                                                    INC.

                       Entity (File) Number:        C4017401
                                       File Date:   05/08/2020
                                    Entity Type:    Corporation
                                    Jurisdiction:   CALIFORNIA
                                Document ID:        GF48990
  Detailed Filing Information


  1. Entity Name:                                        OPTIMUM WEALTH MANAGEMENT
                                                         INC.

  2. Business Addresses:
      a. Street Address of Principal
         Office in California:                           15233 VENTURA BLVD. SUITE 500
                                                         SHERMAN OAKS, California 91423
                                                         United States of America

      b. Mailing Address:                                15233 VENTURA BLVD. SUITE 500
                                                         SHERMAN OAKS, California 91423
                                                         United States of America
      c. Street Address of Principal
         Executive Office:                               15233 VENTURA BLVD. SUITE 500
                                                         SHERMAN OAKS, California 91423
                                                         United States of America
  3. Officers:
                                                                                                    Document ID: GF48990


      a. Chief Executive Officer:                        RYAN CAMPOS
                                                         15233 VENTURA BLVD. SUITE 500
                                                         SHERMAN OAKS, California 91423
                                                         United States of America
      b. Secretary:                                      ROBERT PRESTON
                                                         15233 VENTURA BLVD. SUITE 500
                                                         SHERMAN OAKS, California 91423
                                                         United States of America


            Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
Case 8:18-cv-00806-JVS-JDE Document 57-5 Filed 10/06/20 Page 6 of 7 Page ID #:455

                   California Secretary of State
                   Electronic Filing


  Officers (cont'd):


      c. Chief Financial Officer:                          ROBERT PRESTON
                                                           15233 VENTURA BLVD. SUITE 500
                                                           SHERMAN OAKS, California 91423
                                                           United States of America

  4. Director:                                             RYAN CAMPOS
                                                           15233 VENTURA BLVD. SUITE 500
                                                           SHERMAN OAKS, California 91423
                                                           United States of America
      Number of Vacancies on the Board of
      Directors:                                           0



  5. Agent for Service of Process:                         LEGALINC REGISTERED AGENTS,
                                                           INC. (C4249296)



  6. Type of Business:                                     FINANCIAL SERVICES




      By signing this document, I certify that the information is true and correct and that I am authorized by
      California law to sign.




      Electronic Signature:   RYAN CAMPOS
                                                                                                                 Document ID: GF48990



              Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
Case 8:18-cv-00806-JVS-JDE Document 57-5 Filed 10/06/20 Page 7 of 7 Page ID #:456

                 California Secretary of State
                 Electronic Filing


  Corporation - Attachment to Statement of Information


  List of Additional Directors:



 1.       ROBERT PRESTON
          15233 VENTURA BLVD. SUITE 500
          SHERMAN OAKS, California 91423
          United States of America
 2.




 3.




 4.




 5.


                                                                                                    Document ID: GF48990

 6.




 7.




            Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
